Citation Nr: 1629062	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 14, 2010.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective May 14, 2010.   

In an October 2011 substantive appeal (VA Form 9), the Veteran specifically limited the issue on appeal to the 30 percent rating for service-connected PTSD.  As such, the only issue on appeal is entitlement to a higher initial rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) from May 14, 2010.    

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal from May 14, 2010, service-connected PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, occasional depression, and chronic sleep impairment.   

	

CONCLUSION OF LAW

For the entire initial rating period on appeal from May 14, 2010, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the Board has found that the PTSD rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran received a VA examination in October 2010.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The October 2010 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

The Board has considered the representative's general contention that the 
30 percent disability rating is based on an old VA examination, and, since then, the severity of the PTSD has worsened, including nightmares, so a new VA examination is warranted (see March 2016 Appellant's Brief).  

The Board finds that, in this case, the duty to assist does not require obtaining a new VA examination or opinion because neither the Veteran nor the record has suggested that the service-connected PTSD has worsened in severity since the most recent VA examination in October 2010.  While a March 2012 VA nurse triage note reflects that the Veteran conveyed (during a telephone conversation) that nightmares had worsened, as discussed below, the degree of occupational and social impairment caused by the symptoms of PTSD, including nightmares, has been analyzed in the 30 percent rating appeal issue, specifically, the Board has considered and rated the nightmares as part of the finding of chronic sleep impairment.  There are no specific contentions of any worsened symptom or degree of occupational or social impairment that is included in the 50 percent rating criteria.  As such, the Board need not remand to afford the Veteran a VA examination for PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran provided authorization to request private treatment records from multiple medical providers.  In October 2010, the Veteran was notified that no addresses were submitted for the private medical providers, and addresses were needed to request the private treatment records.  The Veteran was directed to return an Authorization and Consent to Release Information form to allow VA to obtain the treatment information, or to obtain the records on his own and submit them to the VA.  The Veteran did not provide a new authorization form and private records from the private medical providers were not submitted by the Veteran.  In an October 2010 statement, the Veteran wrote that VA should proceed with the claim without the private treatment records.  

The Veteran was offered the opportunity to testify at a Board hearing, but declined. As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2015) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned.  In a March 2011 notice of disagreement, the Veteran wrote that he developed a fear of flying during service, and that the fear, post-service, derailed a planned career in commercial aviation.  In an October 2010 substantive appeal, the Veteran advanced that PTSD should be rated higher because he was discouraged from seeking treatment during service, and appropriate treatment would have led to a career as a commercial pilot post-service.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from May 14, 2010, the weight of the competent and probative lay and medical evidence demonstrates that a higher initial disability rating in excess of 30 percent for service-connected PTSD is not warranted for any period on appeal, as the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, occasional depression, and chronic sleep impairment (that includes due to nightmares).  The relevant evidence for this claim consists of the Veteran's lay statements, VA treatment records, and the VA examination report dated October 2010.  

At the October 2010 VA examination, the Veteran reported being married for 
44 years, attending church, trouble sleeping, flashbacks, avoidance of crowds, occasional depression, and anxiety.  The Veteran also reported current, full-time employment at Minister Machine Shop as a machinist, and obsessive behavior that self-described  as "over-organized and over-perfectionized."  The Veteran denied panic attacks and a history of assaults and suicide attempts.  On examination, the VA examiner noted normal, relevant, and logical speech, as well as orientation to person, place, time, situation, and purpose.  The VA examiner also noted the Veteran was appropriate dressed.  The VA examiner did not discern an impairment of thought processes or communication or delusions or hallucinations.  The VA examiner diagnosed PTSD, assigned a GAF score of 61, and reasoned that the Veteran enjoyed life, "especially his relationship with himself, his wife, and his church."  See October 2010 VA examination report.  

June 2010, July 2010, and August 2011 VA treatment records reflect the Veteran denied feeling down, depressed, hopeless, and/or constantly on guard, watchful, or easily startled.  June 2010, July 2010, and August 2011 VA treatment records also reflect the Veteran denied trouble concentrating, nightmares, and/or thoughts of hurting self or others.  An August 2011 VA treatment record reflects the Veteran reported trouble falling or staying asleep, or sleeping too much.  

The Veteran submitted an Application for Increased Compensation Based on Unemployability in September 2012 (denied by an October 2013 rating decision discussed below), which included a resume.  The resume lists "machining team leader" and "quantity assurance lead technician" from January 2004 to November 2008, and a general machinist from November 2008 to August 2011 when he was laid off.  The Veteran wrote that he was "an experienced machinist possessing excellent oral and written communication skills" with "strong self-initiative, motivation characteristics, and work ethics," who placed "high emphasis on employee teamwork, and adherence to company policy and procedure."  See September 2012 Application for Increased Compensation Based on Unemployability.  The Veteran also wrote that he hoped to obtain a challenging position that involved teamwork and both "superior" communication and leadership.   

A March 14, 2012 VA nurse triage note reflects that the Veteran conveyed (during a telephone conversation) that nightmares had worsened, and discussed the idea of revisiting a psychiatrist.  A March 15, 2012 addendum reflects a VA physician called the Veteran and the Veteran reported "that he is doing fine during the day and is enjoying life."  The VA physician also wrote that the Veteran was experiencing reoccurring nightmares.  

Based on the above, the Board finds that, for the initial rating period from 
May 14, 2010, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.  Specifically, a review of the VA treatment records does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  Instead, various VA treatment records throughout the period on appeal reflect the Veteran denied feeling depressed, hopeless, and/or constantly on guard, watchful, or easily startled, as well as denying trouble concentrating and nightmares.  The evidence demonstrates that the Veteran has experienced social impairment due to mild symptoms.  The evidence does not show a degree of occupational impairment is consistent with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Throughout the rating period, the Veteran self-reports of continuous employment.  

While the Veteran reported he was laid off in August 2011, the weight of the evidence supports a finding that the Veteran was able to maintain effective occupational relationships, and does not show occupational and social impairment with reduced reliability and productivity.  The evidence of record reflects that the Veteran lost his job due to economic reasons, and not due to PTSD symptoms. 

The Board also finds that a GAF score of 61 is compatible with a 30 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The GAF score of 61, when read together with the other evidence of record, demonstrates mild symptoms as evidenced by the Veteran's self-reports of anxiety, occasional depression, yet consistent and gainful employment, including self-reports of leadership, strong self-initiative and motivation, and excellent oral and communication skills.  The evidence also shows mild symptoms demonstrated by interpersonal relationships, and participation in community activities like attending church.  

Further, the Board finds that, to the extent the Veteran's PTSD has been manifest by nightmares, flashbacks, and avoidance of crowds, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Flashbacks are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Flashbacks can result in increased feelings of anxiety and suspiciousness.  Additionally, the degree of occupational and social impairment caused by the reported nightmares has been analyzed in the 30 percent rating appeal issue, as the nightmares are a symptom that contributes to chronic sleep impairment.  See 38 C.F.R. § 4.130 (reflecting a 30 percent rating for, in part, chronic sleep impairment).  For these reasons, the totality of the evidence demonstrates that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to PTSD symptoms as listed or similar to those listed under the 50 percent rating for PTSD for any period on appeal.

The evidence of record during this period on appeal does not indicate that the Veteran's PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the October 2010 VA examination report reflects that the Veteran denied experiencing any panic attacks.  Further, there is no evidence of record akin to persistent danger of hurting oneself or others, which is a factor for a 100 percent disability rating.  As such, the Board finds that the Veteran's symptomology, as it affects occupational and social functioning, more nearly approximates the criteria for a 30 percent rating from May 14, 2010.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 30 for service connected PTSD any period on appeal.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for PTSD under 38 C.F.R. 
§ 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that fall within the diagnostic criteria for a 30 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, occasional depression, and sleeping difficulties, and a GAF score of 61. 

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The service-connected disabilities are PTSD, prostate cancer, tinnitus, and right ear hearing loss. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  

In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of TDIU, and that decision has become final.  By way of history, in September 2012, the Veteran filed a claim for a TDIU.  In an October 2013 rating decision, the RO denied a TDIU, and the Veteran did not appeal; therefore, the October 2013 rating decision because final.  Cook v. Principi, 318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the October 2013 final rating decision denial of a TDIU (issued on October 4, 2013).  In this case, there is no 
evidence of record from October 4, 2013 forward indicating that the Veteran is currently unemployed because of the service-connected PTSD; therefore, a TDIU issue has not been raised.  


ORDER

An initial disability rating in excess of 30 percent for a PTSD is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


